      Case 1:21-cv-00101-TBM-RPM Document 14 Filed 07/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

KATHRYN K. WAGGONER and                                                               PLAINTIFFS
JOHN W. WAGGONER

v.                                                 CIVIL ACTION NO. 1:21-cv-101-TBM-RPM

RUTH M. SHOEMAKER and
LARRY SHOEMAKER                                                                    DEFENDANTS

                                              ORDER

       The Plaintiffs filed their Complaint in this Court on April 1, 2021 alleging claims of fraud

and breach of contract arising from the purchase of Anchor Psychology Center, PLLC from the

Defendants. On May 28, 2021, the Defendants filed a Motion to Dismiss [6] for failure to state a

claim, arguing that the Plaintiffs failed to plead their allegations of fraud properly under Rule 9(b)

of the Federal Rules of Civil Procedure. On June 11, 2021, the Plaintiffs filed an Amended

Complaint [8] in response to the Defendants’ Motion to Dismiss and the Defendants filed their

Answer [11] to the Amended Complaint on June 24, 2021.

                                           I. ANALYSIS

       As a general rule, “[a]n amended complaint supersedes the original complaint and renders

it of no legal effect unless the amended complaint specifically refers to and adopts or incorporates

by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Accordingly,

the filing of an amended complaint will ordinarily moot a pending motion to dismiss unless the

amended complaint “on its face” fails to address the alleged defects identified in the motion to

dismiss. See McIntyre v. City of Rochester, 228 F. Supp. 3d 241, 241–42 (W.D.N.Y. 2017) (finding

motion to dismiss moot where “[a]t least on its face, the amended complaint appears to address
      Case 1:21-cv-00101-TBM-RPM Document 14 Filed 07/23/21 Page 2 of 2




those alleged defects” identified by motion to dismiss); Polk v. Psychiatric Prof’l Servs., Inc., No.

09–cv–799, 2010 WL 1908252, at *2 (S.D. Ohio Mar. 29, 2010) (“[W]hen a motion to amend only

addresses a discrete issue, it may not moot the underlying motion to dismiss.”).

       The Plaintiffs’ Amended Complaint, on its face, appears to attempt to address the alleged

defects identified in the motion to dismiss. Furthermore, the Amended Complaint does not

purport to incorporate any aspect of the original Complaint. Accordingly, the Defendants’ Motion

to Dismiss is denied as moot.

                                       II. CONCLUSION

       For the reasons stated above, IT IS THEREFORE ORDERED AND ADJUDGED that

the Defendants’ Motion to Dismiss [6] is DENIED as MOOT.

       This, the 23rd day of July, 2021.



                                                      ___________________________
                                                      TAYLOR B. McNEEL
                                                      UNITED STATES DISTRICT JUDGE
